                 Case 20-11413-KBO               Doc 118        Filed 06/16/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In Re:
                                                                           Chapter 11

 LVI INTERMEDIATE HOLDINGS,                                                Case No. 20-11413 (KBO)
 INC., et al.1
                                                                           (Jointly Administered)
                                    Debtors.




                NOTICE OF APPEARANCE, REQUEST FOR SERVICE OF
              PAPERS AND REQUEST TO BE ADDED TO DEBTOR’S MATRIX

          Please take notice that Honigman LLP hereby appears in the above-captioned case as

counsel for Oakland Common Acquisitions, LLC and requests that any and all notices given or

required to be given in the above-captioned case, and all papers served or required to be served in

the case, be served upon the following attorneys, and that the undersigned be added to the mailing

matrix on file with the Clerk of the Court:

                                     Lawrence A. Lichtman, Esq.
                                     Honigman LLP
                                     2290 First National Building
                                     660 Woodward Avenue
                                     Detroit, MI 48226
                                     Telephone: (313) 465-7590
                                     Facsimile: (313) 465-7591
                                     Email: llichtman@honigman.com




1 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: LVI
Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The LASIK
Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services, LLC (9982);
LVI Missouri, LLC (7088); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC
(5400); TLC Whitten Laser Eye Associates, LLC (0182); TLC Vision Centers, LLC (8271); TruVision, LLC
(3399); TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I),
LLC (2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); and
TLC The Laser Center (Institute), LLC (0959). The Debtors’ executive headquarters are located at 1555 Palm
Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


35081340.1
               Case 20-11413-KBO          Doc 118      Filed 06/16/20      Page 2 of 4




        Please take notice that the foregoing request includes not only the notices and papers

referred to in the Federal Rules of Bankruptcy Procedure, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint or demand

filed in this matter, whether transmitted or conveyed by mail, hand delivery, telephone, telegraph,

telex, email, facsimile or otherwise.

             The foregoing request also includes all notices required to be served under any and all

of the provisions of the Bankruptcy Code and Bankruptcy Rules 2002, 3017 and 9007.

        PLEASE TAKE FURTHER NOTICE THAT, this neither this Notice of Appearance,

Request for Service of Papers and Request To Be Added to Debtor’s Matrix nor any subsequent

appearance, pleading, claim, or suit is intended or shall be deemed or construed to constitute a

waiver of any substantive or procedural right of Oakland Common Acquisitions, LLC, including,

without limitation, (i) the right to have final orders in non-core matters entered only after de novo

review by the United States District Court of the District of Delaware (the “District Court”), (ii)

the right to trial by jury in any proceeding related to these cases or any case, controversy, or

proceeding related to these cases, (iii) the right to have the District Court withdraw the reference

in any matter subject to mandatory or discretionary withdrawal, (iv) the right to have any matter

in which this Court, absent consent of the parties, cannot enter final orders or judgments consistent

with Article III of the United States Constitution heard by the District Court, or (v) any other rights,

claims, actions, defenses, setoffs, or recoupments to which Oakland Common Acquisitions, LLC

is or may be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs and

recoupments are expressly reserved. Unless and until Oakland Common Acquisitions, LLC

expressly states otherwise, Oakland Common Acquisitions, LLC does not consent to the entry of

final orders or judgments by this Court if it is determined that this Court, absent consent of the




35081340.1
                Case 20-11413-KBO      Doc 118     Filed 06/16/20     Page 3 of 4




parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                                            Respectfully submitted,

                                            HONIGMAN LLP

                                            Attorneys for Oakland Common Acquisitions, LLC

                                            By: /s/Lawrence A. Lichtman
                                                Lawrence A. Lichtman (MI Bar #P35403)
                                            2290 First National Building
                                            660 Woodward Avenue
                                            Detroit, MI 48226-3506
                                            Telephone: (313) 465-7590
                                            Facsimile: (313) 465-7591
                                            Email: llichtman@honigman.com
       Dated: June 16, 2020




35081340.1
                 Case 20-11413-KBO               Doc 118        Filed 06/16/20         Page 4 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In Re:
                                                                           Chapter 11

 LVI INTERMEDIATE HOLDINGS,                                                Case No. 20-11413 (KBO)
 INC., et al.1
                                                                           (Jointly Administered)
                                    Debtors.




                                       CERTIFICATE OF SERVICE

          I hereby certify that on June 16, 2020, I caused to be electronically filed the foregoing

papers with the Clerk of the Court using the ECF system which will send notification of such filing

to all ECF participants.




                                     By: /s/ Lawrence A. Lichtman
                                         Lawrence A. Lichtman




1 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: LVI
Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The LASIK
Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services, LLC (9982);
LVI Missouri, LLC (7088); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC
(5400); TLC Whitten Laser Eye Associates, LLC (0182); TLC Vision Centers, LLC (8271); TruVision, LLC
(3399); TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I),
LLC (2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); and
TLC The Laser Center (Institute), LLC (0959). The Debtors’ executive headquarters are located at 1555 Palm
Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.




35081340.1
